Exhibit 99.4 Financial Statements of Tecnoenergy SRL as at December 31, 2012 (Audited) And as at June 30, 2013 (Unaudited) Tecnoenergy SRL Financial Statements as at June 30, 2013 Contents Page Report of Independent Auditors Report 3 Statements of Financial position 4 Statements of Comprehensive Income (Loss) 5 Statements of Changes in Equity 6 Statements of Cash Flows 7 Notes to the Financial Statements 8-17 2 Independent Auditors’ Report The Board of Directors Tecnoenergy SRL We have audited the accompanying statement of financial position of Tecnoenergy SRL (hereinafter the "Company") as of December 31, 2012, and the related statement of comprehensive loss, changes in equity and cash flows for the year ended December 31, 2012 and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the fair presentation of these financial statements in accordance with International Financial Reporting Standards (“IFRS”); this includes the fair presentation of the financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Qualification As discussed in Note 2(A) to the financial statements, the Company has not presented prior period comparatives because such comparatives are not required by Rule 3-05 of the United States Securities and Exchange Commission Regulation S-X. In our opinion, disclosure of comparatives is required by International Financial Reporting Standards as issued by the International Accounting Standards Board (“IASB”). Opinion In our opinion, except of as mentioned above, the financial statements referred to above present fairly in all material respects, the financial position of Tecnoenergy SRL as of December31, 2012, and the results of its operations and its cash flows for the year then ended in accordance with IFRS as issued by the International Accounting Standards Board. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr.) Member firmof KPMG International Tel-Aviv, Israel December 25, 2013 3 Tecnoenergy SRL Statements of Financial position as at Convenience translation intoUSDollars (Note 2 C3) Convenience translation intoUSDollars (Note 2 C3) June 30 June 30 December 31 December 31 Note Euro in thousands US$ in thousands Euro in thousands US$ in thousands Unaudited Audited Assets Current assets: Cash and cash equivalents 14 18 50 65 Restricted cash 10 13 10 13 Trade receivables 93 20 26 Other receivables and prepaid expenses 3 Non-current assets Property, plant and equipment 4 Total assets Liabilities and Equity Current liabilities Accounts payable 28 37 27 35 Accrued expenses and other payables 5 96 Loans to Related Parties 7 Non-current liabilities Other long-term liabilities Total liabilities Equity Share capital 10 13 10 13 Retained Earnings (Accumulated deficit) ) ) Total equity ) ) Total liabilities and equity The accompanying notes are an integral part of the financial statements. 4 Tecnoenergy SRL Statement of Comprehensive Income (Loss) Convenience translation intoUSDollars (Note 2 C3) Convenience translation intoUSDollars (Note 2 C3) For the six months ended June 30 For the six months ended June 30 For the year ended December 31 For the year ended December 31 For the six months ended June 30 Unaudited Audited Unaudited Note Euro in thousands US$ in thousands Euro in thousands US$ in thousands Euro in thousands Revenues Operating expenses Depreciation expenses 8
